Order entered May 27, 2016




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-00535-CV

   IN RE AMERICAN REALTY TRUST, INC. AND ART MIDWEST, INC., Relators

                Original Proceeding from the 44th Judicial District Court
                                 Dallas County, Texas
                            Trial Court Cause No. 04-05724

                                         ORDER
      Based on the Court’s opinion of this date, we DENY relators’ May 5, 2016 petition for

writ of mandamus.

      We LIFT the temporary stay imposed by our May 10, 2016 order.

      We ORDER relators to bear the costs of this original proceeding.



                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE